Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Huppert on 7/19/2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 10 is cancelled by this amendment.
Claim 1: A combustor comprising: 
a plurality of first burners, each of the plurality of first burners having:
first nozzle configured to spray fuel; 
a first burner cylinder, having a cylindrical shape surrounding an outer circumference of the first nozzle, wherein the first nozzle has a rod-shaped portion centered on a first burner axis; 
an outside flow path cylinder, surrounding an outer circumference of at least a downstream end portion of each of the first [[the]] burner cylinders, that forms, between an outer circumferential side of each of the first burner cylinders and an inner circumferential side of the outside flow path cylinder, a purge air flow path along which air can flow toward a downstream side of each of the first burner cylinders; 

a second burner having: a second nozzle, having a second rod-shaped portion centered on a second burner axis, that sprays the fuel; and a second burner cylinder, having a cylindrical shape surrounding an outer circumference of the second nozzle, that jets the air and the fuel from the second nozzle, from an upstream side corresponding to one side in an axial direction along which the second burner axis extends, toward a downstream side corresponding to another side in the axial direction, 
wherein each of the first burner cylinders is configured to have a length longer than that of the respective first nozzle so as to cover all of the respective first nozzle and to jet a premixed gas generated by mixing the air and the fuel from the respective first nozzle from inside of the first burner cylinder at [[an]] the upstream side  the downstream side 
2wherein an outer tapered surface is formed in an outer circumference of the downstream end portion of each of the first [[the]] burner cylinders such that a plate thickness of a burner each of the first [[the]] burner cylinders gradually thins as the burner cylinder-forming plate extends toward the downstream side, and an outer tapered surface formation width of the outer tapered surface in a plate thickness direction is no less than half a plate thickness of a part of the burner cylinder-forming plate where the outer tapered surface is not formed; 
wherein [[a]] the plurality of [[the]] first burners are arranged in a circumferential direction  around the second burner; 
the first burner axes of the plurality of first burners and the second burner axis of the second burner are parallel to each other; 
a first outer circumference portion that is a part of the outer circumference of each of the first burner cylinders 
a second purge air flow path in which the air flows toward the downstream side is formed between parts of an outer circumference of the second burner cylinder of the second burner and a second outer circumference portion of each of the first burner cylinders 
3the second outer circumference portions are arranged closer to the second burner axis than the first outer circumference portions such that the second outer circumference portions face the first outer circumference portions, and are adjacent to the second burner cylinder; and 
the second outer circumference portions are inclined toward the downstream side of the first burner [[axis]] axes.  
first burner cylinders
Claim 7: The combustor according to claim 6, 
wherein each of the plurality of first burners is a premixed combustion burner that burns the fuel jetted from the first burner cylinder through premixed combustion; 
the second burner is a diffusion combustion burner that burns fuel jetted from the second burner cylinder through diffusion combustion; and 
the outside flow path cylinder has a cylindrical shape centered on the second burner so as to cover the plurality of first burners.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741